Citation Nr: 1701676	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Joseph Moore, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and Reverend E.R.E.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  He died in January 2012 and the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance of another and at the housebound rate.  The Veteran thereafter appealed.  

In April 2010, a travel board hearing was held before a now-retired Veterans Law Judge, following which the Board denied the claim in June 2010.  Although the Board would typically provide the Appellant an additional opportunity to have a hearing before another judge, in June 2015 the representative waived the Appellant's right to any procedural duties VA may have had in adjudicating her claim.  See 38 U.S.C.A. § 7107 (c) (West 2014).

In June 2010, the Board denied the claim.  The Veteran appealed, and in February 2011 the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand and the opinion was vacated. 

In December 2011, the Board remanded the claim. 

In January 2012 the Veteran died, and the Appellant was recognized as the substitute-claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014); Breedlove v. Shinseki, 24 Vet. App. 7 (2010).

In September 2015, the Board again remanded the claim. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran was shown to be in need of regular aid and attendance by reason of service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need regular aid and attendance, on the basis of substitution and to include for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the Veteran was entitled to special monthly compensation based on the need for regular aid and attendance and/or to be housebound.  It is essentially argued that the Board has conceded that the Veteran's service-connected PTSD contributed substantially and materially to the cause of his death, i.e., coronary arteriosclerosis, and that the evidence therefore warrants the conclusion that the Veteran is shown to have been in need of regular aid and attendance by reason of his PTSD and/or his heart symptoms.  To the extent he is shown to have had cognitive and psychiatric symptoms with diagnoses that included cognitive disorder and dementia, it is argued that these disorders cannot reasonably and adequately be distinguished from his PTSD and/or heart disorder, and that they should be presumed to be the result of service-connected disability.  

The Board notes that subsequent to the most recent supplemental statement of the case, dated in January 2016, the appellant has submitted additional evidence that is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2016); appellant's representative's statement, received in August 2016.  Accordingly, a remand for RO consideration is not required.  

The relevant administrative history is as follows: 

In January 2003, the RO granted special monthly pension based on the need for aid and attendance of another person, with an effective date of January 31, 2002.  

In December 2003, the RO granted service connection for PTSD, evaluated as 100 percent disabling, with an effective date of February 1, 2002.

In June 2004, the Veteran sustained a cerebrovascular accident (left hemispheric stroke).  The associated VA hospital report notes that he "will need full assistance for all personal care and transfers and feeding."

In several previous and final decisions, the RO denied special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate.  See RO decisions, dated in December 2003, August 2004, and March 2005.  38 U.S.C.A. § 7105(c) (West 2014).

In November 2007, the Veteran filed a claim for special monthly compensation based on the need for aid and attendance of another person.  In June 2008, the RO denied the claim.  The Veteran thereafter appealed. 

In November 2013, following the Veteran's death in January 2012, the Appellant was recognized as the substitute-claimant in the appeal.  See 38 U.S.C.A. § 5121A.

In September 2015, a Board decision granted service connection for the cause of the Veteran's death.  The Board determined that the Veteran's PTSD, which had been evaluated as 100 percent disabling since February 2002, had contributed substantially and materially to the cause of his death.   

The relevant law is as follows:

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121 (a)(2) (West 2014); 38 C.F.R. § 3.1000 (a)(1) (2016).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.100 (a).

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which any normal person would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See 38 C.F.R. § 3.1010 (f)(3) (2016); see also Fast Letter 10-30 (issued August 2010, as revised April 2013).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's medical history shows the following:

VA progress notes, dated beginning in 2002, note a history of two hospitalizations for psychiatric symptoms, with current complaints of visual and auditory hallucinations, and use of risperidone and Zoloft.  The Veteran was noted to have been responding to internal stimuli.  His diagnoses included PTSD, cognitive disorder NOS (not otherwise specified), dementia NOS, rule out age-related cognitive decline, and history of ethanol dependence.  His global assessment of functioning (GAF) scores were as low as 25.  This GAF score indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, or suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  A February 2004 VA progress note includes a notation that the Veteran has persistent flashbacks resulting in dangerous behavior (e.g., brandishing knives to his family members) that had only partially responded to pharmacological treatment, and that he is a danger to himself and others if placed into a structured work environment.   He was noted to be unemployable.  

A number of reports involving the issue of aid and attendance indicated that the Veteran required the daily personal health care services of a skilled provider due to diagnoses that included of PTSD, arthritis, and/or diabetes.  See e.g., reports, dated in August, October, and November of 2002; May and October of 2004; January 2005.  

A VA aid and attendance statement, dated in November 2007, shows that the report was co-signed by a nurse and a physician (Dr. H.P).  The report notes that the Veteran could not live alone, that he was unable to care for himself, that he needs assistance with dressing, medications, and transfers, and that he needs to be provided with his meals.  

A statement from Dr. H.P, dated in December 2007, notes a history that included diabetes mellitus, cerebrovascular accident (CVA), cognitive impairment, peripheral neuropathy, and peripheral vascular disease.  Dr. H.P states that the Veteran requires the assistance of nursing staff for most of the activities of daily living.  See also "examination for housebound status or permanent need for regular aid and attendance" (VA Form 21-2680), dated in September 2009 (completed by Dr. H.P) (noting diagnoses that included CVA, diabetes mellitus, dementia, atrial fibrillation, and hypertension, and that the Veteran requires nursing care and medication management).  

A report from a private physician, Dr. D, dated in October 2008, shows that he states that the Veteran's diagnoses are CVA, diabetes mellitus, and neuropathy.  Dr. D indicated that the Veteran cannot live on his own, that he does not have the ability to protect himself from the daily environmental hazards of ordinary life, and that he needs aid and attendance.

The Veteran later died in January 2012.  The Veteran's death certificate states that the immediate cause of his death was cardiopulmonary arrest due to coronary arteriosclerosis.  Diabetes mellitus and a cerebrovascular accident were listed as other significant conditions contributing to death but not resulting in the underlying cause.

A VA opinion, dated in April 2014, shows that a VA CMO (chief medical officer) (Dr. S.P) indicated that he had reviewed the Veteran's claims file.  Dr. S.P concluded that, "The Veteran had multiple medical problems but his PTSD solely would not have required regular aid and attendance."

An opinion from P.C., M.D., dated in June 2015, shows the following: the Veteran's treatment records had been reviewed.  The Veteran's PTSD was quite severe, manifesting in auditory hallucinations, distressing recollections, dreams and flashbacks, with episodes of dangerous behaviors, insomnia, irritability, hypervigilance, and depression.  He was noted to be unemployable, as he posed a danger to himself and others if placed in a structure work environment.  He self-treated his symptoms with alcohol and tobacco.  He also suffered from cerebrovascular and cardiovascular disease.  In 2004 and 2005, he was hospitalized for a CVA, and heart symptoms, respectively, and subsequently, there was evidence of congestive heart failure and an enlarged heart.  In January 2010, he was hospitalized for an exacerbation of his congestive heart failure and a myocardial infarction.  The National Center for PTSD, run by VA, states that a number of studies have found an association between PTSD and poor cardiovascular health.  Dr. C cited a number of studies which he stated showed that PTSD patients are at increased risk for cardiovascular disease, and a meta-analysis that showed that PTSD is associated with a 55 percent increase in risk for heart disease and cardiac-specific mortality, which remained significant after adjustment for numerous clinical, demographic, and psychosocial factors, including depression.  

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance have been met.  In January 2003, VA conceded that the Veteran is shown to have required aid and attendance since 2002, however, VA did not concede that this was due to service-connected disability at that time.  In fact, the RO denied claims for special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate on several occasions thereafter.  

However, the Veteran filed a new claim in November 2007, and for the time period in issue, there are several opinions of record which indicate that the Veteran required aid and attendance, at least in part, due to psychiatric, cognitive, and/or cardiovascular symptoms.  To the extent that these symptoms may not be service-connected, and may have contributed to his need for aid and attendance, there is an insufficient basis upon which to dissociate any of those symptoms from his service-connected disabilities.  Mittleider.  In this regard, the Joint Motion shows that it was agreed that the April 2014 VA opinion from Dr. S.P. was inadequate.  Although VA remanded the claim in September 2015 and specifically requested another opinion, internal documentation from the RO, dated in January 2016, notes, "The requested exam(s) already was completed 4.10.14."  In a supplemental statement of the case, dated in January 2016, the RO stated, "We requested an additional VA medical opinion from the Bay Pines VA Medical Center on January 5, 2016.  The examiner noted on January 6, 2016, that the medical opinion was already completed in April of 2014 and no change in the medical opinion was warranted."  In summary, it does not appear that the opinion requested by the Board was ever obtained.  Cf.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  In this regard, even if the Board were to consider the January 2016 notation from the RO to be an "opinion," it would clearly be insufficient, as it does not contain the requested findings, accompanied by adequate explanations.  See e.g., Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, affording the appellant the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance, on the basis of substitution and to include for accrued benefits purposes, are shown to have been met.

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Special monthly compensation based on the need for aid and attendance, on the basis of substitution and to include for accrued benefits purposes, is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


